Opinion issued March 29, 2007
 








In The
Court of Appeals
For The
First District of Texas
_____________

NOS. 01-07-00214-CR
           01-07-00215-CR
           01-07-00216-CR
           01-07-00217-CR
   ______________


CEDRICK TREMAIN JACKSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 182nd District Court 
Harris County, Texas
Trial Court Cause Nos. 1071408, 1071407, 1071405, and 1071406



MEMORANDUM  OPINION
 	Appellant, Cedrick Tremain Jackson notified the trial court that he did not want
to pursue his appeals in the above-referenced cases.  After receiving the notice, the
trial court appointed counsel Kurt Wentz, to represent appellant.   	
	The trial court conducted then conducted a hearing on March 16, 2007, and the
supplemental record of that hearing has been filed in this Court.  At the hearing,
Counsel Wentz advised the court that he had discussed the cases with appellant, and
appellant Jackson stated that he wished to withdraw his notices of  appeal.
	Appellant has not filed a written motion to withdraw the appeals with the Clerk
of this Court.  See Tex. R. App. P. 42.2(a).  However, given appellant's expressed
desire to forego pursuit of his appeals, we conclude that good cause exists to suspend
the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See Tex. R. App.
P. 2.  
	We have not yet issued a decision.  Accordingly, the appeals are dismissed. 
	The clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).